103 F.3d 143
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald W. OSBORNE, Defendant-Appellant.
No. 96-30177.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Donald W. Osborne, a federal prisoner, appeals pro se the district court's denial of his motion pursuant to 18 U.S.C. § 3582(c) to reduce the sentence imposed on February 4, 1994 following Osborne's guilty plea to conspiracy to manufacture 100 or more marijuana plants in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B).


3
Osborne contends that he is entitled to resentencing in light of Amendment 516 to the Sentencing Guidelines, which changed the weight to be assigned to marijuana plants and which applies retroactively.  Osborne, who was sentenced to the sixty-month statutory minimum, asserts that he would be entitled at resentencing to a term below the statutory minimum pursuant to the safety valve statute (18 U.S.C. § 3553(f)), which was not in effect at the time he was originally sentenced.


4
This argument is precluded by our recent decision in United States v. Mullanix, No. 96-30121, slip op. 14335 (Oct. 30, 1996).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3